Citation Nr: 1707311	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r).

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009 and June 2014 by or on behalf of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Board granted the Veteran's claim of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, under 38 U.S.C.A. § 1114(l), i.e., at the "l" rate.  See 38 C.F.R. § 3.350(b)(3) (2016).  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court), arguing that he was entitled to a higher rate of SMC, specifically, at the "r" rate.  See 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  In an Order dated in January 2015, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In a decision dated in April 2015, the Board denied the claim for a higher rate of SMC, and the Veteran again appealed to the Court.  Again, the parties filed a JMR requesting that the April 2015 Board decision be vacated and remanded; an October 2015 Court order granted the JMR.  The Board remanded the SMC issue for additional development in June 2016.

The issue of entitlement to specially adapted housing was denied in a June 2014 rating decision and was subsequently perfected and certified for appellate review.  The Board notes that the Veteran has filed a notice of disagreement from a May 2016 rating decision denying reopening of a claim for entitlement to service connection for morbid obesity.  Although any subsequent service connection award may warrant consideration of additional VA benefits, the issue is not inextricably intertwined with the matters presently developed for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required in this case for adequate determinations.  The issues on appeal involve complex medical matters with conflicting medical evidence.  The Veteran contends that a higher level of SMC and specially adapted housing are warranted based upon the severity of his service-connected disabilities and he is, in essence, unable to ambulate unassisted due to his peripheral neuropathy of the lower extremities, alone, and that requires aid and attendance based solely on his other service-connected disabilities.  

VA records show that service connection is established for right upper extremity peripheral neuropathy associated with type II diabetes mellitus (30 percent); depression associated with type II diabetes mellitus (30 percent); left upper extremity peripheral neuropathy associated with type II diabetes mellitus (20 percent); right sciatic peripheral neuropathy associated with type II diabetes mellitus (20 percent); left sciatic peripheral neuropathy associated with type II diabetes mellitus (20 percent); right femoral peripheral neuropathy associated with type II diabetes mellitus (20 percent); and left femoral peripheral neuropathy associated with type II diabetes mellitus (20 percent).  Service connection, however, has been denied including for morbid obesity and lumbar degenerative disc disease.

The medical evidence of record includes a May 2015 VA examination report noting the Veteran did not have upper extremity diabetic peripheral neuropathy and that his sciatic and femoral nerve disabilities were manifested by incomplete paralysis of moderate severity.  It was noted that electromyography (EMG) testing had not been conducted and that his gait could not be assessed because he was currently in an electric wheelchair.  The examiner stated, however, that his lower extremity diabetic peripheral neuropathy could affect employment in jobs that required much standing, walking, or climbing.  

However, the reports of incomplete paralysis of moderate severity are inconsistent.   A September 2009 aid and attendance (A&A) examination report noted that the Veteran was unable to walk due to peripheral neuropathy and morbid obesity.  A January 2009 A&A examination report, by contrast, indicated that he was not able to ambulate freely due to morbid obesity and back pain, which (again) are two non-service connected conditions.   A December 2007 VA examination report identified peripheral neuropathy to the upper and lower extremities that, along with morbid obesity and obesity/hypoventilation syndrome, would prevent ambulating beyond 50 yards.  There is no indication that any manifest loss of use to the upper and/or lower extremities due to a service-connected disability cannot be medically distinguished from any such loss due to a nonservice-connected disability.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an appropriate VA examination for opinions as to whether he has:

A) loss of use (i.e. the functions of balance or propulsion preclude locomotion without the regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible) of both feet due to peripheral neuropathy, alone, and
B) the need for A&A, based solely on his other service-connected disabilities of diabetes mellitus, depression, and peripheral neuropathy of the upper extremities.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record.  All necessary examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that EMG studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal including consideration of the claim for entitlement to SMC based upon the following contentions:

(a) That he has loss of use of both feet due to peripheral neuropathy, pursuant to 38 C.F.R. §§ 3.350(a)(2) and 4.68, which entitles him to SMC at the "l" rate under 38 C.F.R. § 3.350(b)(1) based on peripheral neuropathy of the lower extremities, alone.
(b) That he is also entitled to SMC based on the need for A&A, based solely on his other service-connected disabilities of diabetes mellitus, depression, and peripheral neuropathy of both upper extremities, i.e., without regard to the peripheral neuropathies of the lower extremities, which would entitle him to SMC at the "l" rate under 38 C.F.R. § 3.350(b)(3).
(c) That, as such, he is entitled to SMC at the "o" rate (38 U.S.C.A. § 1114(o)), based on entitlement to two or more of the "l" rates, as long as no condition is considered twice.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(1(ii). 
(d) That based on his entitlement to SMC at the "o" rate, and his need for A&A, he is entitled to SMC at the "r-1" rate.  See 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1). 
(e) Finally, address whether entitlement to SMC at the "r-2" rate is warranted, pursuant to 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 3.350(h)(2).

The AOJ decision must address all of these factors.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


